Judge DUBOFSKY
dissenting.
I respectfully dissent.
I conclude that, under the factual circumstances presented here, the actions and statements of Dillon constituted a constructive lockout under state law before it even implemented its last, best, and final offer.
For approximately one year prior to the strike, Dillon distributed literature stating that a significant reduction in compensation would be imposed had to occur when the existing contract expired. Further, Dillon’s May 5-6 statements that this was its last, best, and final offer and its implicit threat to impose those compensation terms was, in my view, the cause of the labor stoppage. This conclusion is buttressed by the fact that immediately after the “strike” began Dillon implemented the threatened compensation reductions. The self-serving testimony of its employees is the only evidence offered by Dillon to support its contention at the unemployment hearing that this is not a “final offer.”
Although under certain circumstances statements by employers and employees can be understood as posturing for further negotiations, here, the record demonstrates that Dillon intended to implement its “final offer.” These actions and statements of Dillon can readily be construed as positioning the negotiation process in such a manner that a strike by the union was virtually mandated. That strike, in turn, allowed Dillon to claim an “impasse” was reached and thereby impose the terms of its final offer.
On this basis I believe the evidence is insufficient to support the ALJ’s conclusion that the employee “strike” caused the work stoppage. Therefore, I see this situation as being governed by those cases which find a constructive lockout, if, as here, the employer imposes a significant reduction in compensation. See e.g. Sunstar Foods, Inc. v. Uhlendorf, 310 N.W.2d 80 (Minn.1981); Bunny’s Waffle Shop, Inc. v. California Employment Commission, 24 Cal.2d 735, 151 P.2d 224 (1944); Johns-Manville Products Corp. v. Board of Review, 122 N.J.Super 366, 300 A.2d 572 (1973). This approach is consistent with § 8-73-108(3), C.R.S. (1986 Repl.Vol. 3B) which grants unemployment compensation benefits to employees who leave their employment because of a significant reduction in compensation.
However, since posturing is an integral part of the bargaining process and since it can be difficult to determine which words or actions of the parties were the initial cause of the work stoppage, I would adopt the rule first announced in Erie Forge & Steel Corp. v. Unemployment Compensation Board of Review, 400 Pa. 440, 163 A.2d 91 (1960) and followed most recently in Eastalco Aluminum Co. v. Board of Appeals, 314 Md. 460, 551 A.2d 121 (1988).
In the Erie Forge ruling, the court determined that if a union is willing to operate under the prior contract for a “reasonable period of time” after its expiration, then the employer must also do so or be found to have constructively discharged the members of the union so as to make them eligible for unemployment compensation. In Eastalco Aluminum Co. v. Board of Appeals, supra, the court stated:
“It is our view that a determination of lockout status should not be limited to an actual physical closing of a place of employment. The following factors are proper considerations for an administrative body or for a reviewing court in the determination of lockout status:
(1) Have the employees offered to continue working, pending negotiation and for a reasonable time, under the same terms and conditions of the expired collective bargaining agreement.
(2) Has the employer agreed to permit work to continue for a reasonable time under the preexisting terms and conditions of employment pending further negotiations.
If the employer refuses to extend the expiring contract and maintain the status quo, then the resulting work stoppage constitutes a ‘lockout.’ _ This assessment should be made objectively *63without any analysis of the merits of the labor dispute.”
Under these decisions, both parties must accept the terms of the prior contract for a reasonable time while they negotiate a new contract. This approach avoids the type of statements and actions which, as here, precipitate “strikes.” It also fosters an atmosphere in which there will be a more reasoned discussion of the issues.
I view Dillon’s admitted actions here as constituting a constructive discharge of claimants; therefore, I would set aside the order of the Panel and remand the cause with directions that claimants be awarded unemployment compensation benefits.